             Case 3:20-cv-01357-JSC Document 39-2 Filed 12/17/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                               Case No. 20-CV-01357-JSC

14           Plaintiffs,                           [PROPOSED] ORDER GRANTING MOTION
                                                   TO VACATE THE TRIAL DATE AND STAY
15           vs.                                   THE CIVIL PROCEEDING

16    CITY AND COUNTY OF SAN                       Hearing Date:      January 21, 2021
      FRANCISCO; AND DOES 1-50                     Time:              9:00 a.m.
17    INDIVIDUALLY AND IN OFFICIAL                 Place:             Zoom
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER GRANTING MOTION TO           1                     n:\lit\li2020\200798\01500580.docx
      STAY; CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 39-2 Filed 12/17/20 Page 2 of 2




 1            The Court having considered the submissions, and good cause having been shown,

 2   Defendant’s Motion to Vacate the Trial Date and Stay The Civil Proceeding is hereby GRANTED.

 3   The current trial date is vacated and the matter is stayed.

 4            IT IS SO ORDERED.

 5   Dated:

 6

 7                                                  Jacqueline Scott Corley
                                                    Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER GRANTING MOTION TO                  2                     n:\lit\li2020\200798\01500580.docx
      STAY; CASE NO. 20-CV-01357-JSC
